Claimant, a chauffeur, was burned following an explosion of gasoline. The proof sustains the finding of total disability during the period covered by the award. His previous wages were thirty-five debars a week. Award of twenty-two dollars weekly during minority was made, The carrier stipulated that the minor’s wages would have increased sufficiently to make twentyffive dollars weekly award proper, Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J„ Rhodes, MeNamee, Crapser and Heffeman, JJ.